Citation Nr: 1422267	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-28 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to August 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD and assigned a 30 percent disability rating.

In April 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

For the reasons expressed below, the Board finds that the claim of entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD must be remanded for further development.

Here, the Veteran contends that his service-connected PTSD is more disabling than the current 30 percent evaluation reflects.  He was most recently afforded a VA examination in July 2011.  He has subsequently contended that his psychiatric symptoms have worsened.  See the April 2014 Board hearing transcript, pgs. 10-11.  To this end, the Board notes that the Veteran described deteriorating symptomatology.  Id.

Accordingly, the evidence of record is unclear concerning the current nature and extent of the Veteran's service-connected PTSD.  Thus, to ensure that the record reflects the current nature and extent of this disorder, a contemporaneous psychiatric examination, with findings responsive to the applicable rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected PTSD and to the extent of functional occupational impairment associated with this service-connected disability.

Additionally, while on remand, the Veteran should be requested to identify any VA or non-VA healthcare provider who has treated him for his PTSD symptoms.  Thereafter, all outstanding records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for the claimed PTSD symptoms.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records. 

2. Then, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his service-connected PTSD.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected PTSD.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected PTSD found to be present.  In addition, a Global Assessment of Functioning (GAF) score should be assigned, along with an explanation of the number assigned to the Veteran.  Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.

3. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

